*171ORDER (Dismissing Appeal)
MARK BUTTERFIELD, Associate Justice.
The appellant in this matter, Ona Garvin represented by Richard Monette, moved the Court to dismiss this appeal due to the fact she had prevailed in her request for a Preliminary Injunction in the underlying case, CV 05-90. See Letter from, Richard Monette dated November 28, 2005. There has been no objection filed by the appellee.
Given that this case was an interlocutory appeal and the appellant has apparently obtained the preliminary relief they requested, this Court accepts the appellant’s request to dismiss the appeal. This does not constitute a decision on the merits and the appellant’s right to renew an appeal should the Trial Court rule against her is preserved.
The appeal in this matter is hereby dismissed without prejudice.
EG! HESKETJET.